Citation Nr: 1424097	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined that new and material evidence had not been presented to reopen a claim for service connection for a left knee condition, to include arthritis.  

The Veteran appealed, and in January 2014, the Board reopened the claim, and remanded it for additional development.  

In January 2011, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a left knee disability due to his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A left knee disability was not caused by service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a left knee disability due to his service, or as secondary to service-connected disability.  During his hearing, held in January 2011, the Veteran asserted that he had a left knee disability that had been caused or aggravated by his service-connected right knee disability.  He argued that his service-connected right knee disability had caused him to favor his left side, and that this was related to his current left knee disability.  He asserted that a doctor had told him that his service-connected right knee disability either directly caused (April 2010 notice of disagreement) or aggravated (hearing testimony) his left knee disabilities, which are diagnosed as a post-operative meniscal tear and arthritis.  

In July 1999, the Veteran filed a claim for a left knee disability.  In September 1997, the RO denied the claim.  Thereafter, the RO denied applications to reopen the claim on several occasions, including in June 2009.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. §  7105(c) (West 2002).

In August 2009, the Veteran filed to reopen the claim.  In March 2010, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran appealed, and in January 2014, the Board reopened the claim, and remanded it for additional development.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, and organic diseases of the nervous system, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for patellofemoral syndrome, right knee.

The Veteran's service treatment reports show that in March 1975, he was treated for left knee symptoms incurred while playing basketball.  

On examination, he was noted to have a stable joint, with no effusion.  The impression is somewhat open to interpretation, but appears to be "bruise, lat[eral] lig[ament]."  See May 2014 supplemental opinion. infra.  He was profiled (given light duty) for four days.  

In January 1977, he complained of bilateral knee pain.  On examination, the knees had a full range of motion, with no swelling, deformity, laxity, heat, or redness.  The impression was normal exam.  In October 1979, he was treated for left knee pain and stiffness.  There was no diagnosis.  

The Veteran's separation examination report, dated in September 1980, shows that his lower extremities were clinically evaluated as normal.  An associated "report of medical history" shows that the Veteran indicated that he did not have a history of  a "'trick' or locked knee."  See also February 1979 examination report, and associated report of medical history (same).  In effect, the Veteran provided factual evidence against his own claim at this time.    

As noted above, the Veteran served on active duty from June 1976 to October 1980. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2001 and 2014.  

A VA examination report, dated in January 2001, shows that the Veteran was noted to report that he had been favoring his right leg for the last several years, and that he attributed his left knee pain to a gait disturbance caused by his right knee.  The impressions noted chronic bilateral knee pain, and "normal physical examination of left knee."  The examiner concluded that there was no relationship between the Veteran's right knee condition and his left knee condition, providing evidence against this claim. 

A private treatment report from R.B.H., M.D., dated in June 2003, notes that the Veteran reported having left knee symptoms.  

VA progress notes show a number of treatments for left knee symptoms, with notations of bilateral osteoarthritis beginning in 2004, nearly 25 years after service.  A May 2009 X-ray report noted minimal narrowing of the medial joint compartment, and minimal degenerative changes.  

In August 2009, the Veteran underwent a left knee arthroscopy, which resulted in a postoperative diagnosis of left medial femoral condyle chondromalacia (prior to surgery, a possible left knee medial meniscus tear was suspected).  

A VA examination report, dated in May 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The relevant impression was status post arthroscopic debridement of left knee, early degenerative changes.  The examiner concluded that the Veteran's degenerative changes in his knee were more likely than not related to aging and obesity, rather than being due to or the proximate result of his service-connected right knee disability.  

In light of the evidence above, in January 2014, the Board remanded the claim.  The Board directed that a supplemental opinion be obtained from the examiner who conducted the May 2010 examination, if available, as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left knee disability was caused by the Veteran's service, or by his service-connected right knee patellofemoral syndrome.  The examiner was asked to note that service connection is only in effect for right knee patellofemoral syndrome and is not in effect for arthritis of either knee.

A VA disability benefits questionnaire (DBQ), dated in May 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner stated that he disagreed with the Veteran's assertion that a physician had told him that he had a left knee disorder that had been caused or permanently worsened beyond the normal course of the disease due to postural/gait changes resulting from his right knee disability.  The examiner cited to a study which determined that:

It is a myth that 'favoring' one lower extremity will result in an injury to the opposite lower extremity.  Review of the medical literature reveals no accepted medical studies that support such a relationship, nor is there any reasonable scientific logic that would support such a relationship.  It is more likely than not that the underlying degenerative changes in the opposite extremity will manifest themselves over time, thus it is expected that symptoms may follow in the opposite extremity, however the relationship is not that of the 'injured' lower extremity contributing to an 'injury' of the opposite extremity.
  
(citation omitted)

The examiner also cited to another article which concluded, "In summary, there are no hard data to support the belief that 'favoring' one leg adversely affects the other. Such data as we have, taken with the theoretical consideration, suggest that this sequence is unlikely." (citation omitted).

The examiner concluded:

As such, there is no causal relationship between his SC (service-connected) right knee condition and his left knee condition.  In a similar manner, based upon the same medical reasoning and principles as noted above, there is no support in the literature that his left knee is/was permanently worsened beyond the normal course of the disease by postural/gait changes resulting from the right knee disability.

With regard to the possibility of direct service connection, the examiner noted that the Veteran's separation examination report, dated in September 1980, came about five years after his March 1975 treatment for left knee symptoms (i.e., a bruise of the lateral ligament), and that it was therefore less likely than not (less than a 50-50 degree of probability) that the Veteran's left knee post-operative meniscal tear was caused by an injury or disease in the service.  

The Board finds that the claim must be denied.  With regard to the possibility of direct service connection, the Veteran was treated for left knee symptoms in March 1975, January 1977, and October 1979.  In each case, there was no evidence of pathology.  Both a February 1979 examination report, and the Veteran's September 1980 separation examination report, show that his lower extremities were clinically evaluated as normal.  Associated "reports of medical history" show that in each case, the Veteran indicated that he did not have a history of  a "'trick' or locked knee."  Therefore, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b). 

A VA examination showed that the Veteran's left knee was normal in January 2001.  This and other evidence would suggest that the Veteran has not had a left knee problem since 1980.  In fact, the Veteran's own statements do not clearly suggest a left knee problem continuously since service.  The earliest post-service medical evidence of a left knee disability is dated in 2004.  This evidence is dated about 24 years after separation from active duty service.  This period of time is a factor that weighs against the claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  There is no competent opinion in support of the claim on either a direct or secondary basis; the only competent opinions of record are found in the January 2001 and May 2010 VA examination reports, and the May 2014 supplemental opinion, and these opinions weigh against the claim.  The 2010 and 2014 opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's medical records, and the opinions are accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Finally, there is no evidence to show that arthritis of the left knee was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection is not warranted on any basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has carefully considered the Veteran's statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to arthritis, and the secondary service connection issue, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard, arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating the claimed disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and etiological opinions have been obtained.  

In January 2014, the Board remanded this claim.  The Board directed that a supplemental opinion be obtained as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left knee disability was caused by the Veteran's service-connected right knee patellofemoral syndrome, and
whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left knee post-operative meniscal tear was caused by an injury or disease in service.  In May 2014, the requested supplemental opinion was obtained.  In this regard, to the extent that the examiner did not discuss the Veteran's treatment for left knee symptoms in 1977 and 1979, as there were no findings of pathology and no diagnoses provided at those times, the Board finds that the evidence is adequate to make a decision on the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In January 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2011 hearing, the DRO identified the issue on appeal.  Also, information was solicited regarding the etiology of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist (if any) could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


